United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 20, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-60504
                         Summary Calendar


RICHARD LEE BROWN

                          Plaintiff - Appellant

     v.

MALCOLM E MCMILLIN, Sheriff, ET AL,

                          Defendants

MALCOLM E MCMILLIN, Sheriff, DOUG JONES; DENNIS MOULDER;
H. COOLEY; CASSEY DENNIS; JOHN DOES

                          Defendants - Appellees

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:01-CV-60-BN
                       --------------------

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Richard Lee Brown, Mississippi prisoner # K9690, appeals

from a judgment in favor of the defendants on his civil rights

claims.   We affirm.

     Brown’s allegations of cumulative error and coercive tactics

by the magistrate judge are not supported by the record.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60504
                                  -2-

Moreover, the magistrate judge did not abuse his discretion in

refusing to appoint counsel for Brown.      See Castro Romero v.

Becken, 256 F.3d 349, 353-54 (5th Cir. 2001).

     Review of the trial transcript and exhibits shows that the

magistrate judge did not clearly err in his determination that

Brown’s injuries were sustained from a motor vehicle accident

rather than the use of excessive force.      See Baldwin v. Stalder,

137 F.3d 836, 839 (5th Cir. 1998).    The record further reveals

that Brown failed to establish that the defendants acted with

deliberate indifference or punitive motive when he was placed on

suicide watch or that they were deliberately indifferent to his

medical needs.   See Hare v. City of Corinth, 74 F.3d 633, 639

(5th Cir. 1996) (en banc).

     Brown’s argument that the Hinds County Detention Center

employees and deputies were inadequately hired and trained is

conclusional and inadequately briefed.      It is therefore not

considered.   See Yohey v. Collins,985 F.2d 222, 224-25 (5th Cir.

1993).

     AFFIRMED.